      Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 1 of 54




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, STATE OF
COLORADO, STATE OF
CONNECTICUT, STATE OF
DELAWARE, DISTRICT OF
COLUMBIA, STATE OF HAWAI‘I,               20 Civ. 5770 (JMF)
STATE OF ILLINOIS, STATE OF
MAINE, STATE OF MARYLAND,
COMMONWEALTH OF                           AMENDED COMPLAINT FOR
MASSACHUSETTS, STATE OF                   DECLARATORY AND INJUNCTIVE
MICHIGAN, STATE OF                        RELIEF
MINNESOTA, STATE OF NEVADA,
STATE OF NEW JERSEY, STATE
OF NEW MEXICO, STATE OF
NORTH CAROLINA, STATE OF
OREGON, COMMONWEALTH OF
PENNSYLVANIA, STATE OF
RHODE ISLAND, STATE OF
VERMONT, COMMONWEALTH
OF VIRGINIA, STATE OF
WASHINGTON, STATE OF
WISCONSIN; CITY OF CENTRAL
FALLS, CITY OF CHICAGO, CITY
OF COLUMBUS, CITY OF NEW
YORK, CITY OF PHILADELPHIA,
CITY OF PHOENIX, CITY OF
PITTSBURGH, CITY OF
PROVIDENCE, CITY AND
COUNTY OF SAN FRANCISCO,
CITY OF SEATTLE; CAMERON
COUNTY, EL PASO COUNTY,
HIDALGO COUNTY, HOWARD
COUNTY, MONTEREY COUNTY;
and the UNITED STATES
CONFERENCE OF MAYORS,

                     Plaintiffs,

          v.

DONALD J. TRUMP, in his official
capacity as President of the United
States; UNITED STATES

                                      1
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 2 of 54




  DEPARTMENT OF COMMERCE;
  WILBUR L. ROSS, JR., in his official
  capacity as Secretary of Commerce;
  BUREAU OF THE CENSUS; and
  STEVEN DILLINGHAM, in his
  official capacity as Director of the
  United States Census Bureau,

                          Defendants.



                                        INTRODUCTION

       1.      This lawsuit challenges President Donald J. Trump’s blatant disregard of an

unambiguous constitutional command. The Fourteenth Amendment provides that

“Representatives shall be apportioned among the several States according to their respective

numbers, counting the whole number of persons in each State, excluding Indians not taxed.”

U.S. Const. amend. XIV, § 2. The Framers of the Fourteenth Amendment deliberately chose the

phrase “whole number of persons” to refer to all persons living in each State—including the

“entire immigrant population not naturalized.” Cong. Globe, 39th Cong., 1st Sess. 432 (1866)

(Rep. John Bingham).

       2.      For 150 years—since the United States recognized the whole personhood of those

formerly bound in slavery—the unambiguous requirement that all persons be counted for

apportionment purposes, regardless of immigration status, has been respected by every executive

official, every cabinet officer, and every President.

       3.      Until now. On July 21, 2020, President Trump issued a “Memorandum on

Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census.” 85 Fed.

Reg. 44,679 (July 23, 2020) (attached as Ex. 1). For the first time in our history, the

Memorandum announces a “policy of the United States to exclude from the apportionment base

aliens who are not in a lawful immigration status.” Id. at 44,680. It directs the Secretary of
                                                  2
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 3 of 54




Commerce to provide the President with information to carry out this policy. And it declares the

President’s intent to make a determination of the “whole number of persons in each State” that

will in fact exclude the undocumented immigrants he has targeted throughout his administration.

       4.      The President’s new policy and any actions Defendants take to implement it

unequivocally violate the Fourteenth Amendment. The constitutional mandate to base

apportionment on “the whole number of persons in each State” could hardly be clearer, and the

Supreme Court has long recognized that undocumented immigrants are “persons” under the

Fourteenth Amendment, Plyler v. Doe, 457 U.S. 202, 210 (1982). The Memorandum’s open

disregard of the Constitution’s plain text is reason enough to invalidate it and to prevent

Defendants from taking steps to carry out its unlawful policy.

       5.      But Defendants’ decision to exclude undocumented immigrants from

apportionment also violates the Constitution and federal statutes in multiple additional ways.

Defendants’ decision unlawfully discriminates against Hispanics and immigrant communities of

color in violation of the Due Process Clause of the Fifth Amendment. By explicitly targeting

and punishing States that refuse to assist in this administration’s enforcement of federal

immigration law, Defendants’ decision violates the Tenth Amendment. Further, Defendants’

decision to exclude undocumented immigrants from apportionment—as well as any action they

take to implement or further that decision—is both contrary to law and arbitrary and capricious,

in violation of the Administrative Procedure Act. And the Memorandum violates statutes

Congress enacted to require the enumeration in the census of the whole number of persons in

each State, and to command the President to provide a statement with a mathematical

apportionment based solely on that enumeration.




                                                 3
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 4 of 54




       6.      Defendants’ decision harms Plaintiffs’ sovereign, quasi-sovereign, economic, and

proprietary interests. If Defendants succeed in excluding undocumented immigrants from

apportionment, some Plaintiffs will suffer severe injury to their most basic rights under our

Constitution’s representational form of government: they will improperly lose one or more

Members in the House of Representatives and one or more corresponding electors in the

Electoral College. And removing undocumented immigrants from the apportionment base will

further harm Plaintiffs by, for example, undermining their ability to conduct congressional and

state-level redistricting, depriving them of critical federal funding, and eroding the quality of

census data on which they rely to perform essential government functions.

       7.      Plaintiffs the State of New York, State of Colorado, State of Connecticut, State of

Delaware, District of Columbia, State of Hawai‘i, State of Illinois, State of Maine, State of

Maryland, Commonwealth of Massachusetts, State of Michigan, State of Minnesota, State of

Nevada, State of New Jersey, State of New Mexico, State of North Carolina, State of Oregon,

Commonwealth of Pennsylvania, State of Rhode Island, State of Vermont, Commonwealth of

Virginia, State of Washington, State of Wisconsin, City of Central Falls, City of Chicago, City of

Columbus, City of New York, City of Philadelphia, City of Phoenix, City of Pittsburgh, City of

Providence, City and County of San Francisco, City of Seattle, Cameron County, El Paso

County, Hidalgo County, Howard County, Monterey County, and the United States Conference

of Mayors therefore bring this action seeking declaratory and injunctive relief to hold Defendants

to their obligation to base apportionment on “the whole number of persons in each State” and to

forbid them from excluding undocumented immigrants—or any other person—from the

apportionment base.




                                                  4
           Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 5 of 54




                                 JURISDICTION AND VENUE

          8.    The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

2201(a).

          9.    Declaratory and injunctive relief is sought as authorized in 28 U.S.C. §§ 2201 and

2202.

          10.   Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(2) and (e)(1).

Defendants are United States agencies or officers sued in their official capacities. Plaintiffs the

State of New York and the City of New York are residents of this judicial district, and a

substantial part of the events or omissions giving rise to this Complaint occurred and are

continuing to occur within the Southern District of New York.

                                             PARTIES

          11.   Plaintiff the State of New York, represented by and through its Attorney General,

is a sovereign state of the United States of America. The Attorney General is New York State’s

chief law enforcement officer and is authorized under N.Y. Executive Law § 63 to pursue this

action.

          12.   Plaintiff the State of Colorado is a sovereign state of the United States of

America. The State of Colorado brings this action by and through its Attorney General, Philip J.

Weiser. The Attorney General has authority to represent the state, its departments, and its

agencies, and “shall appear for the state and prosecute and defend all actions and proceedings,

civil and criminal, in which the state is a party.” Colo. Rev. Stat. § 24-31-101.

          13.   Plaintiff the State of Connecticut, represented by and through its Attorney

General, William Tong, is a sovereign state of the United States of America. The Attorney

General brings this action as the state’s chief civil legal officer under Conn. Gen. Stat. § 3-124 et

seq.

                                                  5
           Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 6 of 54




          14.   Plaintiff the State of Delaware is represented by and through its Attorney General

Kathleen Jennings, and is a sovereign state of the United States of America. Attorney General

Jennings is Delaware’s chief law enforcement officer, see Del. Const., art. III, and is authorized

to pursue this action under 29 Del. Code § 2504.

          15.   Plaintiff the District of Columbia is a municipal corporation empowered to sue

and be sued, and is the local government for the territory constituting the permanent seat of the

federal government. The District brings this case through the Attorney General for the District

of Columbia, who is the chief legal officer for the District and possesses all powers afforded the

Attorney General by the common and statutory law of the District. The Attorney General is

responsible for upholding the public interest and has the authority to file civil actions in order to

protect the public interest. D.C. Code § 1-301.81.

          16.   Plaintiff the State of Hawai‘i, represented by and through its Attorney General, is

a sovereign state of the United States of America. Attorney General Clare E. Connors is the

chief legal officer of the State of Hawai‘i and is authorized to appear, personally or by deputy, on

behalf of the state in all courts and in all cases in which the state is a party. Haw. Const. art. V,

§ 6; Haw. Rev. Stat. Chapter 28; Haw. Rev. Stat. § 26-7.

          17.   Plaintiff the State of Illinois, represented by and through its Attorney General,

Kwame Raoul, is a sovereign state of the United States of America. The Attorney General is

Illinois’s chief law enforcement officer and is authorized under 15 ILCS 205/4 to pursue this

action.

          18.   Plaintiff, the State of Maine, represented by and through its Attorney General

Aaron M. Frey, is a sovereign state of the United State of America. The Attorney General of

Maine is a constitutional officer with the authority to represent the State of Maine in all matters



                                                  6
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 7 of 54




and serves as its chief legal officer with general charge, supervision, and direction of the State’s

legal business. Me. Const. art. IX, Sec. 11; Me. Rev. Stat. tit. 5, §§ 191 et seq. The Attorney

General’s powers and duties include acting on behalf of the State and the people of Maine in the

federal courts on matters of public interest. The Attorney General has the authority to file suit to

challenge action by the federal government that threatens the public interest and welfare of

Maine residents as a matter of constitutional, statutory, and common law authority.

       19.      Plaintiff the State of Maryland, by and through its Attorney General, Brian E.

Frosh, is a sovereign state of the United States of America. The Attorney General is Maryland’s

chief legal officer with general charge, supervision, and direction of the State’s legal business.

The Attorney General’s powers and duties include acting on behalf of the State and the people of

Maryland in the federal courts on matters of public concern. Under the Constitution of

Maryland, and as directed by the Maryland General Assembly, the Attorney General has the

authority to file suit to challenge action by the federal government that threatens the public

interest and welfare of Maryland residents. Md. Const. art. V, § 3(a)(2); 2017 Md. Laws, Joint

Resolution 1.

       20.      Plaintiff the Commonwealth of Massachusetts, represented by and through its

Attorney General, is a sovereign state of the United States of America. The Attorney General is

authorized to pursue this action under Mass. Gen. Laws ch. 12, §§ 3 and 10.

       21.      Plaintiff the State of Michigan, represented by and through its Attorney General,

is a sovereign state of the United States of America. The Attorney General is Michigan’s chief

law enforcement officer and is authorized under Michigan law, Mich. Comp. Laws §§ 14.28 and

14.29, to pursue this action.




                                                  7
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 8 of 54




       22.     Plaintiff the State of Minnesota, represented by and through its Attorney General,

is a sovereign state of the United States of America. The Attorney General is Minnesota’s chief

legal officer and is authorized to pursue this action on behalf of the State. Minn. Stat. § 8.01.

       23.     Plaintiff the State of Nevada, represented by and through its Attorney General, is

a sovereign state of the United States of America. Attorney General Aaron D. Ford is the chief

legal officer of the State of Nevada and has the authority to commence actions in federal court to

protect the interests of Nevada. Nev. Rev. Stat. § 228.170. Governor Stephen F. Sisolak is the

chief executive officer of the State of Nevada. The Governor is responsible for overseeing the

operations of the State and ensuring that its laws are faithfully executed. Nev. Const., art. 5, § 1.

       24.     Plaintiff the State of New Jersey, represented by and through its Attorney General

Gurbir S. Grewal, is a sovereign state of the United States of America. The Attorney General is

New Jersey’s chief legal officer and is authorized to pursue this action on behalf of the State.

See N.J. Stat. Ann. § 52:17A-4(e), (g).

       25.     Plaintiff the State of New Mexico, represented by and through its Attorney

General Hector Balderas, is a sovereign state of the United States of America. The Attorney

General is authorized to bring an action on behalf of New Mexico in any court when, in his

judgment, the interests of the State so require, N.M. Stat. Ann. § 8-5-2.

       26.     Plaintiff the State of North Carolina, represented by and through Attorney General

Joshua H. Stein, is a sovereign state of the United States of America. The Attorney General is

the State of North Carolina’s chief law enforcement officer and brings this challenge pursuant to

his independent constitutional, statutory, and common-law authority.

       27.     Plaintiff the State of Oregon, acting by and through the Attorney General of

Oregon, Ellen F. Rosenblum, is a sovereign state of the United States of America. The Attorney



                                                  8
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 9 of 54




General is the chief law officer of Oregon and is empowered to bring this action on behalf of the

State of Oregon, the Governor, and the affected state agencies under Or. Rev. Stat. §§ 180.060,

180.210, and 180.220.

       28.     Plaintiff the Commonwealth of Pennsylvania is a sovereign state of the United

States of America. This action is brought on behalf of the Commonwealth by Attorney General

Josh Shapiro, the “chief law officer of the Commonwealth.” Pa. Const. art. IV, § 4.1. Attorney

General Shapiro brings this action on behalf of the Commonwealth pursuant to his statutory

authority under 71 Pa. Stat. § 732-204.

       29.     Plaintiff the State of Rhode Island, represented by and through its Attorney

General, is a sovereign state of the United States. Attorney General Peter F. Neronha is the chief

legal advisor to the State of Rhode Island and is authorized to pursue this action pursuant to his

constitutional, statutory, and common law authority. R.I. Const. art. IX § 12, R.I. Gen. Laws

§§ 42-9-1 et seq.

       30.     Plaintiff the State of Vermont, represented by and through its Attorney General,

Thomas J. Donovan, is a sovereign state in the United States of America. The Attorney General

is the state’s chief law enforcement officer and is authorized to pursue this action pursuant to Vt.

Stat. Ann. tit. 3, §§ 152 and 157.

       31.     Plaintiff the Commonwealth of Virginia brings this action by and through its

Attorney General, Mark R. Herring. The Attorney General has the authority to represent the

Commonwealth, its departments, and its agencies in “all civil litigation in which any of them are

interested.” Va. Code Ann. § 2.2-507(A).

       32.     Plaintiff the State of Washington, represented by and through its Attorney

General, Robert W. Ferguson, is a sovereign state of the United States of America. The Attorney



                                                 9
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 10 of 54




General is the chief legal adviser to the State of Washington and is authorized to pursue this

action pursuant to RCW 43.10.030. The Attorney General’s powers and duties include acting in

federal court on matters of public concern.

       33.      Plaintiff State of Wisconsin is a sovereign state of the United States of America

and brings this action by and through its Attorney General, Joshua L. Kaul, who is the chief legal

officer of the State of Wisconsin and has the authority to file civil actions to protect Wisconsin’s

rights and interests. See Wis. Stat. § 165.25(1m). The Attorney General’s powers and duties

include appearing for and representing the State, on the governor’s request, “in any court or

before any officer, any cause or matter, civil or criminal, in which the state or the people of this

state may be interested.” Id.

       34.      Plaintiff the City of Central Falls is a municipal corporation organized pursuant to

the laws of the State of Rhode Island.

       35.      Plaintiff the City of Chicago is a municipal corporation and home rule unit

organized and existing under the constitution and laws of the State of Illinois.

       36.      Plaintiff the City of Columbus is a municipal corporation and home rule unit

organized and existing under the constitution and laws of the State of Ohio and the City’s Home

Rule Charter.

       37.      Plaintiff the City of New York is a municipal corporation organized pursuant to

the laws of the State of New York. New York City is a political subdivision of the State and

derives its powers through the New York State Constitution, New York State laws, and the New

York City Charter. New York City is the largest city in the United States by population.

       38.      Plaintiff the City of Philadelphia is a municipal corporation organized pursuant to

the laws of the Commonwealth of Pennsylvania. The City is a political subdivision of the



                                                 10
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 11 of 54




Commonwealth with powers derived from the Pennsylvania Constitution, Commonwealth law,

and the City’s Home Rule Charter.

       39.     Plaintiff the City of Phoenix is a municipal corporation organized pursuant to the

laws of the State of Arizona.

       40.     Plaintiff the City of Pittsburgh is a municipal corporation organized pursuant to

the laws of the Commonwealth of Pennsylvania. The City is a political subdivision of the

Commonwealth with powers derived from the Pennsylvania Constitution, Commonwealth law,

and the City’s Home Rule Charter.

       41.     Plaintiff the City of Providence is a municipal corporation organized pursuant to

the laws of the State of Rhode Island.

       42.     Plaintiff the City and County of San Francisco, represented by and through its

City Attorney, is a municipal corporation organized and existing under and by virtue of the laws

of the State of California, and is a charter city and county.

       43.     Plaintiff the City of Seattle is a first-class charter city, incorporated under the laws

of the State of Washington, empowered to sue and be sued, and represented by and through its

elected City Attorney, Peter S. Holmes.

       44.     Plaintiff Cameron County, Texas is a political subdivision of the State of Texas.

       45.     Plaintiff El Paso County, Texas is a political subdivision of the State of Texas.

       46.     Plaintiff Hidalgo County, Texas is a political subdivision of the State of Texas.

       47.     Plaintiff Howard County, Maryland, represented by and through its County

Solicitor, Gary W. Kuc, is a body corporate and politic and a charter county and political

subdivision of the State of Maryland, organized and existing under the Constitution and Laws of

the State of Maryland and the Howard County Charter, with the power to bring this action.



                                                 11
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 12 of 54




        48.     Plaintiff Monterey County, California is a political subdivision of the State of

California.

        49.     Plaintiff United States Conference of Mayors is the official nonpartisan

organization of cities with populations of 30,000 or more. There are nearly 1,400 such cities in

the country today, and each member city is represented in the Conference by its chief elected

official, the mayor.

        50.     Plaintiffs are aggrieved by Defendants’ decision and conduct and have standing to

bring this action because Defendants’ decision and actions to exclude undocumented immigrants

from the apportionment base harm Plaintiffs’ sovereign, quasi-sovereign, economic, and

proprietary interests and will continue to cause injury unless and until the challenged decision

and conduct are enjoined.

        51.     Defendant Donald J. Trump is the President of the United States. He is

responsible for the actions and decisions that are being challenged by Plaintiffs in this action and

is sued in his official capacity.

        52.     Defendant the United States Department of Commerce is a cabinet agency within

the executive branch of the United States government. The Commerce Department is

responsible for planning, designing, and implementing the 2020 Census. 13 U.S.C. § 4.

        53.     Defendant Wilbur L. Ross, Jr. is the Secretary of Commerce. He is responsible

for overseeing the Census Bureau, conducting the decennial census of the population, and

reporting to the President the tabulation of total population by States for the apportionment of

Representatives in Congress. 13 U.S.C. § 141. He is sued in his official capacity.




                                                 12
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 13 of 54




        54.      Defendant Bureau of the Census is an agency within, and under the jurisdiction

of, the Department of Commerce. 13 U.S.C. § 2. The Census Bureau is responsible for planning

and administering the decennial census.

        55.      Defendant Steven Dillingham is Director of the Census Bureau. He is sued in his

official capacity.

                                           ALLEGATIONS

I.      Constitutional and statutory background.

        A.       The Constitution requires apportioning Members of the House of
                 Representatives among the States based on the total number of persons living
                 in each State.

        56.      The Constitution requires that the Members of the House of Representatives

“shall be apportioned among the several States according to their respective numbers, counting

the whole number of persons in each State, excluding Indians not taxed.” U.S. Const. amend.

XIV, § 2; see id. art. I, § 2, cl. 3.

        57.      The number of Representatives apportioned to each State, along with the two

Senators given to each State, determines the allocation among the States of electors in the

Electoral College. Id. art. II, § 1, cl. 2; see also 3 U.S.C. § 3.

        58.      To apportion Representatives among the States properly (and ultimately to

allocate electors among the States properly) the Constitution requires an “actual Enumeration” of

the total population every ten years, id. art. I, § 2, cl. 3.

        59.      “By its terms, therefore, the Constitution mandates that every ten years the federal

government endeavor to count every single person residing in the United States, whether citizen

or noncitizen, whether living here with legal status or without,” and to use that enumeration of

the total population “to apportion Representatives among the states.” New York v. Dep’t of

Commerce, 351 F. Supp. 3d 502, 514 (S.D.N.Y. 2019).

                                                    13
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 14 of 54




         60.   More than two hundred years of history, practice, and judicial and administrative

precedents establish that the apportionment of Representatives must be based on all persons

living in each State, regardless of their citizenship or immigration status.

         61.   During the country’s founding, the Framers debated the proper basis on which to

apportion Representatives and declared that Representatives “shall be apportioned among the

several States which may be included within this Union, according to their respective Numbers.”

U.S. Const. art. I, § 2, cl. 3 (emphasis added). The Framers repeatedly made clear that the basis

for apportionment of Representatives was thus all persons. For example, as James Madison

explained in 1788, the “fundamental principle of the proposed constitution” ensured that “the

aggregate number of representatives allotted to the several states, is to be . . . founded on the

aggregate number of inhabitants.” The Federalist No. 54, p. 284 (G. Carey & J. McClellan eds.

2001).

         62.   The original Apportionment Clause provided for only two exceptions to the use of

total population for apportionment. First, “Indians not taxed” were excluded from the

apportionment base. U.S. Const. art. I, § 2, cl. 1, § 3. Second, slaves were counted as only

three-fifth of a person. Id. No other exceptions were provided, making clear that all other

persons living in the United States needed to be counted by the decennial enumeration and

included in the apportionment base.

         63.   When debating what is now the Fourteenth Amendment, Congress reconsidered

the proper basis for apportioning House seats among the States and reaffirmed that

apportionment must be based on all persons living in each State—citizens and noncitizens alike.

The Framers of the Fourteenth Amendment rejected numerous proposals to change the basis of

apportionment from total population to voter population. See, e.g., Cong. Globe, 39th Cong., 1st



                                                 14
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 15 of 54




Sess. 10 (1865) (proposal to apportion representatives among the States “according to their

respective legal voters”).

       64.     Instead, the Framers amended the Constitution to remove the provision that

counted slaves as three-fifths of a person and declared that apportionment of Representatives

must be based on the “whole number of persons in each State.” U.S. Const. amend. XIV, § 2.

As the Fourteenth Amendment’s Framers explained, “numbers,” i.e., all persons living in each

State, is “the most just and satisfactory basis, and this is the principle upon which the

Constitution itself was originally framed, that the basis of representation should depend upon

numbers; and such . . . is the safest and most secure principle upon which the Government can

rest. Numbers, not voters; numbers, not property; this is the theory of the Constitution.” Cong.

Globe, 39th Cong., 1st Sess. 2767 (1866) (Jacob Howard).

       65.     Basing apportionment on all persons, the Framers further emphasized, ensured

that each State’s representation in the House reflected all persons regardless of whether they

could then vote, including women, children, and the “entire immigrant population not

naturalized.” Id. at 432 (Rep. John Bingham); see, e.g., id. at 411 (representation based on

number of voters improperly “takes from the basis of representation all unnaturalized foreigners”

(Rep. Burton Cook)).

       66.     Since 1790, in accordance with the Constitution’s express requirement to base

apportionment on all persons living in each State, the decennial actual enumeration has always

counted all persons living in the United States based on where they “usually reside[].” See

Census Act of 1790, § 5, 1 Stat. 101 (1790); 2020 Decennial Census Residence Rule and

Residence Situations, 80 Fed. Reg, 28,950, 28,950 (May 20, 2015) (“The Census Act of 1790




                                                 15
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 16 of 54




established the concept of ‘usual residence’ as the main principle in determining where people

are to be counted. This concept has been followed in all subsequent censuses.”).

       67.     Under the Census Bureau’s well-settled practice and a final rule that it

promulgated pursuant to notice-and-comment rulemaking for the 2020 Census, usual residence

means the place where a person lives and sleeps most of the time. See Final 2020 Census

Residence Criteria and Residence Situations, 83 Fed. Reg. 5525, 5533 (Feb. 8, 2018).

       68.     Accordingly, the decennial enumeration and apportionment base includes all

noncitizens who live and sleep most of the time in the United States, regardless of their place of

citizenship or immigration status. See, e.g., id. The enumeration likewise counts noncitizens

who are “members of the diplomatic community” “at the embassy, consulate, United Nations’

facility, or other residences where diplomats live.” Id.

       69.     By contrast, noncitizens who are temporarily visiting the United States, such as on

a vacation or business trip, are not included in the decennial enumeration and apportionment

base because they do not live and sleep most of the time in the United States. See, e.g., id.

       70.     The millions of undocumented immigrants who do live in the United States have

an established presence here. These immigrants have moved to the United States, and they are

members of their state and local communities.

       71.     For example, the Migration Policy Institute has estimated, based on data from

2012 to 2016, that more than nine million undocumented immigrants have lived in the United

States for five years or more. The Migration Policy Institute estimated that more than seven




                                                16
          Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 17 of 54




million undocumented immigrants have lived in this country for ten years or more, and that

nearly four million undocumented immigrants have lived here for twenty years or more.1

          72.   Undocumented immigrants residing here both contribute to and participate in their

communities and in many public programs. For example, millions of undocumented immigrants

work here and pay taxes.2 Many undocumented immigrants live here with their family members,

including children who are United States citizens.3

          73.   Based on the Constitution’s text, more than two centuries of history, and well-

settled census practice, the Supreme Court and other courts have repeatedly made clear that the

Fourteenth Amendment requires apportionment of Representatives based on the total number of

all persons living in each State. See, e.g., Wesberry v. Sanders, 376 U.S. 1, 10-18 (1964);

Evenwel v. Abbott, 136 S. Ct. 1120, 1127-29 (2016). Courts have also repeatedly determined

that the “whole number of persons” used to apportion Representatives includes all noncitizens

who are living in the United States regardless of their immigration status. See, e.g., Fed’n for

Am. Immigration Reform v. Klutznick, 486 F. Supp. 564, 576-78 (D.D.C. 1980) (three-judge

court).


1
 Migration Policy Institute, Profile of the Unauthorized Population: United States,
https://www.migrationpolicy.org/data/unauthorized-immigrant-population/state/US.
2
  See, e.g., Jens Manuel Krogstad et al., Pew Research Center, 5 facts about illegal immigration
in the U.S. (June 12, 2019), https://www.pewresearch.org/fact-tank/2019/06/12/5-facts-about-
illegal-immigration-in-the-u-s (estimating that in 2017, the United States’ civilian workforce
included 7.6 million undocumented immigrants); American Immigration Council, Adding Up the
Billions in Tax Dollars Paid by Undocumented Immigrants 1,
https://www.americanimmigrationcouncil.org/sites/default/files/research/adding_up_the_billions
_in_tax_dollars_paid_by_undocumented_immigrants.pdf; Hunter Hallman, Bipartisan Policy
Center, How do Undocumented Immigrants Pay Federal Taxes? An Explainer (Mar. 28, 2018),
https://bipartisanpolicy.org/blog/how-do-undocumented-immigrants-pay-federal-taxes-an-
explainer/.
3
 Migration Policy Institute, supra (estimating that more than 3 million undocumented
immigrants over the age of 15 resided with a citizen child under the age of 18).

                                                17
          Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 18 of 54




          74.   The federal government, and several of the Defendants here, have conceded that

the decennial enumeration that constitutes the apportionment base must count all persons living

in the United States.

          75.   For example, on March 14, 2019, Secretary Ross testified under oath during a

congressional committee hearing, stating “The constitutional mandate, sir, for the census is to try

to count every person residing in the U.S. at their place of residence on the dates when the

census is conducted.” Hearing Before the H. Comm. on Oversight & Reform, 116th Cong. 31

(Mar. 14, 2019) (emphasis added). Secretary Ross further testified that “the Department of

Commerce is fully committed to administering as complete and accurate decennial census as we

can. We intend to try to count every person taking all necessary actions to do so.” Id. (emphasis

added).

          76.   During a congressional committee hearing in February 2020, Census Bureau

Director Dillingham stated that the Bureau will “count everyone, wherever they are living,”

including undocumented immigrants. Hearing Before the H. Comm. on Oversight & Reform,

116th Cong. 12 (Feb. 12, 2020) (emphasis added).

          77.   The federal government has repeatedly argued that excluding undocumented

immigrants from the decennial enumeration or the apportionment base violates the Constitution

and applicable statutes. For example, in Federation for American Immigration Reform v.

Klutznick, the government urged a district court to reject claims demanding exclusion of

undocumented immigrants from the “whole number of persons” that constitutes the

apportionment base. The government explained that “the plain language of the Constitution, as




                                                18
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 19 of 54




well as the intent of its framers, establishes that all inhabitants, including illegal aliens, must be

enumerated for the purpose of apportioning Representatives.”4

        78.     Similarly, the Department of Justice’s Office of Legislative Affairs has opined

that the Constitution requires inclusion of undocumented immigrants in the decennial

enumeration that constitutes the apportionment base. See, e.g., Letter from Carol T. Crawford,

Assistant Attorney General, to Senator Jeff Bingham (Sept. 22, 1989).

        79.     The population count derived from the census is used not only to apportion

representatives and ultimately electors “but also to allocate federal funds to the States and to

draw electoral districts.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2561 (2019).

        80.     For these reasons, the “decennial enumeration of the population is one of the most

critical constitutional functions our Federal Government performs.” Pub. L. No. 105-119,

§ 209(a)(5), 111 Stat. 2440, 2481 (1997).

        B.      The Census Act requires that the total population count used for
                congressional apportionment include all persons living in the United States.

        81.     The Constitution provides that an “actual Enumeration shall be made” every ten

years “in such manner as [Congress] shall direct by law.” U.S. Const. art. I, § 2. Congress has

exercised its authority over the census by enacting various statutory provisions (“Census Act”).

        82.     Congress has assigned the responsibility of conducting the decennial enumeration

to the Secretary of Commerce, and the Secretary may delegate authority for establishing

procedures to conduct the census to the Census Bureau. 13 U.S.C. §§ 2, 4, 141.




4
 Defs.’ Mem. of Points & Authorities in Support of Mot. to Dismiss or for Summary Judgment,
No. 79-3269 (D.D.C.), reprinted in 1980 Census: Counting Illegal Aliens, Hr’gs Before the S.
Subcomm. on Energy, Nuclear Proliferation and Federal Services, 96th Cong. 125-156 (1980).

                                                  19
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 20 of 54




        83.     The Census Act requires that the decennial census be taken on April 1, 2020, the

“decennial census date.” 13 U.S.C. § 141(a). The Secretary of Commerce has no discretion to

delay the decennial census date under the Census Act. Id.

        84.     Within nine months of the decennial census date, i.e., by January 1, 2021, the

Secretary of Commerce must report to the President “[t]he tabulation of total population by

States” that is “required for the apportionment of Representatives in Congress among the several

States.” Id. § 141(b).

        85.     Then, between January 3 and January 8, 2021, the President must transmit to

Congress “a statement showing the whole number of persons in each State, excluding Indians not

taxed, as ascertained under the . . . decennial census of the population, and the number of

Representatives to which each State would be entitled under an apportionment of the then

existing number of Representatives by the method known as the method of equal proportions, no

State to receive less than one Member.” 2 U.S.C. § 2a(a).

        86.     Within fifteen days of receiving the President’s statement, the Clerk of the House

of Representatives must transmit “to the executive of each State a certificate of the number of

Representatives to which such State is entitled.” Id. § 2a(b).

II.     Defendants’ unlawful attempt to add a citizenship question to the decennial census.

        87.     Defendants’ decision and actions to exclude undocumented immigrants from the

apportionment base are directly related to Secretary Ross’s earlier and unlawful attempt to alter

the decennial census that provides the apportionment count by adding a question inquiring about

citizenship status.




                                                20
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 21 of 54




       88.     On March 26, 2018, Secretary Ross directed the Census Bureau to use the 2020

Census to demand information on the citizenship status of every resident in the country.5

Secretary Ross stated that he had decided to add the citizenship question because doing so was

“necessary to provide complete and accurate data” that would aid enforcement of the Voting

Rights Act (VRA) by the Department of Justice.

       89.     Many of the plaintiffs here filed a lawsuit challenging the addition of the

citizenship question as, among other things, arbitrary and capricious and contrary to law, in

violation of the Administrative Procedure Act, 5 U.S.C. § 706(2). See Second Am. Compl., New

York v. U.S. Dep’t of Commerce, No. 18-cv-2921, Doc. No. 210 (S.D.N.Y. filed July 23, 2018).

       90.     After an eight-day bench trial, the United States District Court for the Southern

District of New York vacated Secretary Ross’s decision to add a citizenship question to the 2020

census questionnaire. New York, 351 F. Supp. 3d at 679. In so ruling, the court concluded that

the plaintiffs had standing to sue because the inclusion of a citizenship question would deter

participation in the census by households with a noncitizen and lead to a differential undercount

of noncitizens and Hispanics that would concretely harm plaintiffs in various ways. Id. at 578-

593. For example, the court found that adding a citizenship question would cause some plaintiffs

to lose congressional seats, impair state and local redistricting efforts that rely on census

numbers, harm the quality and accuracy of census data, and reduce federal funding to plaintiffs’

jurisdictions. Id. at 593-98, 607-15.




5
  Memorandum from Sec’y of Commerce Wilbur Ross to Under Sec’y of Commerce for Econ.
Affairs Karen Dunn Kelley, Reinstatement of a Citizenship Question on the 2020 Decennial
Census Questionnaire 7 (Mar. 26, 2018), https://www.commerce.gov/sites/commerce.gov/files”
/2018-03-26_2.pdf.

                                                  21
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 22 of 54




       91.     The court also determined that Secretary Ross’s decision violated the

Administrative Procedure Act for several reasons, including because his rationale for adding the

citizenship question was pretextual. Id. at 660-64. As the court explained, the evidence was

“clear that Secretary Ross’s rationale was pretextual—that is, that the real reason for his decision

[to add the citizenship question] was something other than the sole reason he put forward in his

Memorandum, namely enhancement of DOJ’s VRA enforcement efforts.” Id. at 660. The court

noted that it was “unable to determine—based on the existing record, at least—what Secretary

Ross’s real reasons for adding the citizenship question were.” Id. at 569-70.

       92.       The Supreme Court granted certiorari before judgment and affirmed, in relevant

part, the district court’s final judgment setting aside the Secretary’s decision to add a citizenship

question. The Supreme Court held that “the Secretary’s decision must be set aside because it

rested on a pretextual basis.” Dep’t of Commerce, 139 S. Ct. at 2573. The Court reasoned that

the Secretary’s decision “cannot be adequately explained in terms of DOJ’s request for improved

citizenship data to better enforce the VRA” because there was “a significant mismatch between

the decision the Secretary made and the rationale he provided.” Id. at 2575. In short, Secretary

Ross’s “VRA enforcement rationale—the sole stated reason—seems to have been contrived.”

Id.

       93.     After the Supreme Court remanded the case to the district court, the court entered

a permanent injunction that enjoined the defendants “from including a citizenship question on

the 2020 decennial census questionnaire; from delaying the process of printing the 2020

decennial census questionnaire after June 30, 2019 for the purpose of including a citizenship

question; and from asking persons about citizenship status on the 2020 census questionnaire or




                                                 22
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 23 of 54




otherwise asking a citizenship question as part of the 2020 decennial census.” Order, New York

v. Dep’t of Commerce, No. 18-cv-2921, Doc. No. 634 (S.D.N.Y. July 16, 2019).

         94.   On July 11, 2019, President Trump issued an Executive Order to “ensure that

accurate citizenship data is compiled in connection with the census” notwithstanding the

Supreme Court’s decision and the district court’s order precluding the use of a citizenship

question in the 2020 Census. Collecting Information About Citizenship Status in Connection

with the Decennial Census, Exec. Order 13,880, § 1, 84 Fed. Reg. 33,821, 33,821 (July 16,

2019).

         95.   To achieve that goal, President Trump directed all executive departments and

agencies to provide to the Department of Commerce “the maximum assistance permissible,

consistent with law, in determining the number of citizens and noncitizens in the country.” Id.

         96.   In a public statement accompanying the issuance of the Executive Order, given

from the White House’s Rose Garden, President Trump made clear that the federal government

would not be “backing down on our effort to determine the citizenship status of the United States

population.” President Donald Trump, Remarks by President Trump on Citizenship and the

Census (July 11, 2018), https://www.whitehouse.gov/briefings-statements/remarks-president-

trump-citizenship-census/. President Trump stated that “[t]here used to be a time when you

could proudly declare, ‘I am a citizen of the United States.’ Now they’re trying to erase the very

existence of a very important word and a very important thing: citizenship.” Id.

         97.   President Trump further stated that, pursuant to the Executive Order, the federal

government will be taking steps “to ensure that citizenship is counted so that we know how many

citizens we have in the United States.” Id.




                                                23
          Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 24 of 54




III.   The July 21, 2020 Memorandum directing exclusion of undocumented immigrants
       from the apportionment count.

       98.     Recent events have now laid bare the real reasons driving Secretary Ross’s

decision to add a citizenship question to the 2020 Census: to exclude undocumented persons

from the “whole number of persons” that constitutes the apportionment base and to discriminate

against Hispanics and noncitizens.

       99.     On July 21, 2020, President Trump issued a memorandum (i) declaring that

undocumented immigrants will be excluded from the “whole number of persons in each State”

enumerated by the 2020 Census and used to apportion the number of Representatives to each

State, and (ii) directing the Secretary to take “all appropriate action” to provide the President

with information to exclude undocumented immigrants from the apportionment base.

Memorandum on Excluding Illegal Aliens From the Apportionment Base Following the 2020

Census, 85 Fed. Reg. 44,679 (July 23, 2020) (attached as Ex. 1).

       100.    The Memorandum declares that “[f]or the purpose of the reapportionment of

Representatives following the 2020 Census, it is the policy of the United States to exclude from

the apportionment base aliens who are not in a lawful immigration status under the Immigration

and Nationality Act, as amended (8 U.S.C. 1101 et seq.), to the maximum extent feasible.” Id. at

44,680.

       101.    The Memorandum asserts that the Executive branch has purported “discretion” to

exclude from the apportionment base all undocumented immigrants who reside in the United

States, id. at 44,679—no matter how long they have been living here.

       102.    The Memorandum acknowledges that the Constitution explicitly requires

apportionment of Representatives based on the “whole number of persons in each State.” Id. It

states that not every person who is physically present on the decennial census date is living in the


                                                 24
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 25 of 54




United States. Id. For example, the Memorandum states, noncitizens who are temporarily

visiting on vacation or for business are not “inhabitants” of the United States and are thus not

included in the apportionment base. Id. Without any plausible basis, the Memorandum then

asserts that purported “discretion delegated to the executive branch to determine who qualifies as

an ‘inhabitant’ includes authority to exclude from the apportionment base aliens who are not in a

lawful immigration status”—even if those persons have been living in the United States for many

years. Id.

        103.    In the Memorandum, President Trump targets States (including some of the

plaintiff States) that have many undocumented immigrants living in their jurisdictions or that

have declined to affirmatively assist the federal government’s immigration enforcement efforts.

        104.    For example, President Trump stated that “[a]ffording congressional

representation, and therefore formal political influence, to States on account of the presence

within their borders of aliens who have not followed the steps to secure a lawful immigration

status under our laws undermines those principles.” Id. at 44,680. The Memorandum further

stated that States that decline to adopt state laws or policies to assist federal efforts to enforce the

immigration laws passed by Congress should essentially be stripped of any “representation in the

House of Representatives” that is based on undocumented immigrants living in their

jurisdictions. Id.

        105.    The Memorandum requires Secretary Ross, in preparing his § 141(b) report of the

actual enumeration on which apportionment must be based, to take actions “to provide

information” to the President to exclude undocumented immigrants from apportionment. Id.

The Memorandum thus directs the Secretary (and by extension the Commerce Department and

Census Bureau) to take actions to enable the President to exclude undocumented immigrants



                                                  25
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 26 of 54




from his § 2a(a) report of both the “whole number of persons in each State” and the

corresponding number of Representatives that each State receives. Id.

       106.    On the same day that he issued the Memorandum, President Trump issued a

public statement making clear that Defendants’ decision and actions to exclude undocumented

immigrants from the apportionment base are a continuation of the federal government’s prior

unlawful attempt to add a citizenship question to the 2020 Census. President Donald Trump,

Statement from the President Regarding Apportionment (July 21, 2020),

https://www.whitehouse.gov/briefings-statements/statement-president-regarding-apportionment/.

       107.    As President Trump’s statement explained, he had previously asserted during his

Rose Garden statements in July 2019 that he “would not back down in [his] effort to determine

the citizenship status of the United States population.” Id. He further explained that he was now

following “through on that commitment by directing the Secretary of Commerce to exclude

illegal aliens from the apportionment base following the 2020 census.” Id. Echoing his earlier

statements about the citizenship question, Trump further asserted that “[t]here used to be a time

when you could proudly declare, ‘I am a citizen of the United States’” and that “the radical left is

trying to erase the existence of this concept and conceal the number of illegal aliens in our

country.” Id. He stated that his Memorandum directing exclusion of undocumented immigrants

from the apportionment base responds to a purported “broader left-wing effort to erode the rights

of Americans citizens.” Id.

       108.    Upon information and belief, following receipt of the Memorandum, the Secretary

or Department of Commerce has issued (or will imminently issue) directives to the Census

Bureau, constituting final agency action, to implement President Trump’s directive to exclude

noncitizens from the enumeration and apportionment base.



                                                26
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 27 of 54




IV.    Defendants’ decision to exclude undocumented immigrants from the apportionment
       base is motivated by discriminatory animus toward Hispanics and immigrant
       communities of color.

       109.    The Memorandum explicitly states that its goal is to reduce political influence and

congressional representation to jurisdictions with a larger share of undocumented immigrants.

85 Fed. Reg. at 44,680.

       110.    President Trump has repeatedly articulated concerns about the growth of

immigrant communities and the impact of that growth on political power, and has sought to

minimize the power of Hispanic and immigrant communities to increase the power of non-

Hispanic whites.

       111.    During the 2016 presidential campaign, for example, President Trump tweeted:

“How crazy—7.5% of all births in U.S. are to illegal immigrants, over 300,000 babies per year.

This must stop.”6

       112.    On April 5, 2018, when discussing his opposition to family-based immigration

systems, President Trump claimed that Democrats favor “chain migration” because the party

believes the immigrants will “vote Democratic.” Three weeks later, on April 28, President

Trump revisited this topic, stating that Democrats favor undocumented immigration because “all

of these people that are pouring across are going to vote for Democrats, they’re not going to vote

for Republicans.”7

       113.    Defendants’ exclusion of undocumented immigrants from the apportionment base

is of a piece with President Trump’s anti-immigrant and anti-Hispanic rhetoric and his



6
 Donald Trump (@realDonaldTrump), Twitter (Aug. 21, 2015 6:56 AM),
https://twitter.com/realdonaldtrump/status/634725641972248576.
7
 Fox News (@FoxNews), Twitter (Apr. 28, 2018),
https://twitter.com/foxnews/status/990383288232620032.

                                                27
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 28 of 54




Administration’s targeting of immigrant and Hispanic communities, which reflect animus

towards those groups.

       114.    President Trump has long engaged in rhetoric that disparages Hispanics and

immigrants of color. In statements stretching back to the beginning of his campaign, President

Trump has repeatedly dehumanized, devalued, and vilified immigrants in general, and

specifically immigrants from Latin America. For instance:

         a. During his campaign launch in June 2015, President Trump claimed that “[w]hen

              Mexico sends its people. . . . They’re sending people that have lots of problems,

              and they’re bringing those problems with us. They’re bringing drugs. They’re

              bringing crime. They’re rapists. . . . It’s coming from more than Mexico. It’s

              coming from all over South and Latin America.”8

         b. During a meeting about recent immigrants in the Oval Office in June 2017,

              President Trump stated that 15,000 immigrants from Haiti “all have AIDS” and that

              40,000 immigrants from Nigeria would never “go back to their huts” in Africa after

              seeing the United States.9

         c. During a January 2018 meeting with lawmakers, while discussing protections for

              immigrants from Haiti, El Salvador and other African countries, President Trump

              asked why the United States is “having all these people from shithole countries


8
 Full text: Donald Trump announces a presidential bid, Wash. Post, June 16, 2015,
https://www.washingtonpost.com/news/post-politics/wp/2015/06/16/full-text-donald-trump-
announces-a-presidential-bid/.
9
 Michael D. Shear & Julie Hirschfeld Davis, Stoking Fears, Trump Defied Bureaucracy to
Advance Immigration Agenda, N.Y. Times, Dec. 23, 2017,
https://www.nytimes.com/2017/12/23/us/politics/trump-immigration.html.




                                                28
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 29 of 54




              come here” and suggested that the United States should have more immigrants from

              countries like Norway.10

         d. In a May 16, 2018 speech, President Trump stated that “[w]e have people coming

              into the country, or trying to come in . . . . You wouldn’t believe how bad these

              people are. These aren’t people, these are animals.”11

         e. Speaking on the topic of migrant groups travelling to the United States from Central

              America at a rally on May 8, 2019, President Trump, stated, “[W]hen you see these

              caravans starting out with 20,000 people, that’s an invasion.”12

       115.    President Trump has acted on this rhetoric by adopting policies that seek to

isolate, exclude, and instill fear in Hispanic immigrants and other immigrants of color. For

instance, the Trump Administration has:

         a. Attempted to rescind the Deferred Action for Childhood Arrivals program, which

              protected 800,000 individuals, 90% of whom were Hispanic and 80% of whom

              were Mexican-American;

         b. Banned travel from several majority-Muslim countries;

         c. Suspended refugee admissions to the United States;




10
  Ali Vitali, Kasie Hunt & Frank Thorp V, Trump referred to Haiti and African nations as
‘shithole’ countries, Jan. 12, 2018, https://www.nbcnews.com/politics/white-house/trump-
referred-haiti-african-countries-shithole-nations-n836946.
11
  Julie Hirschfeld Davis, Trump Calls Some Unauthorized Immigrants ‘Animals’ in Rant, N.Y.
Times, May 16, 2018, https://www.nytimes.com/2018/05/16/us/politics/trump-undocumented-
immigrants-animals.html.
12
   President Trump Holds Rally in Panama City Beach, Florida, C-SPAN (May 8, 2019) (video),
https://www.c-span.org/video/?460412-1/president-trump-holds-rally-panama-city-beach-florida.

                                                 29
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 30 of 54




         d. Terminated special protections from removal for migrants from nations

              experiencing war and natural disasters, including Nicaragua, Honduras, Haiti and El

              Salvador;

         e. Increased actual and threatened raids and deportations of undocumented migrants,

              including, as recently as June 17, 2019, when President Trump tweeted a threat that

              “[n]ext week ICE will begin the process of removing the millions of illegal aliens

              who have illicitly found their way into the United States. They will be removed as

              fast as they come in”;13

         f. Attempted to build a physical wall along the Mexico-U.S. border;

         g. Adopted policies of separating children from their families when entering the

              United States from Mexico, and detaining children separate from their parents and

              families thereafter; and

         h. Maintained children and other migrants across the U.S.-Mexico border in detention

              facilities that the United Nations Children’s Fund has described as “dire” and as

              causing “irreparable harm” to children housed in them.14

       116.    These public statements and actions from Defendant Trump establish that the

rationale for excluding undocumented immigrants from the apportionment base is motivated by

racial animus against immigrants of color, and a desire to curb the political power of immigrant

communities of color.


13
   Nick Miroff & Maria Sacchetti, Trump vows mass immigration arrests, removals of ‘millions
of illegal aliens’ starting next week, Wash. Post, June 17, 2019,
https://www.washingtonpost.com/immigration/trump-vows-mass-immigration-arrests-removals-
of-millions-of-illegal-aliens-starting-next-week/2019/06/17/4e366f5e-916d-11e9-aadb-
74e6b2b46f6a_story.html?utm_term=.ece5e6a6b7e6.
14
  After Rio Grande tragedy, UNICEF chief highlights “dire” detention centres on US-Mexico
border, UN News (June 27, 2019), https://news.un.org/en/story/2019/06/1041421.

                                                30
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 31 of 54




V.     Plaintiffs are harmed by Defendants’ decision to exclude undocumented immigrants
       from the apportionment base.

       117.    Defendants’ decision and actions to exclude undocumented immigrants from the

apportionment base harm Plaintiffs’ sovereign, quasi-sovereign, economic, and proprietary

interests because they will cause some Plaintiffs to lose congressional seats and decrease their

share of presidential electors in the Electoral College; skew the division of electoral districts

within Plaintiffs’ jurisdictions by impairing state and local redistricting efforts that rely on the

census count; reduce federal funds to Plaintiffs’ jurisdictions by deterring immigrants from

responding to the decennial census that is currently underway; and degrade the quality of census

data that Plaintiffs rely on to perform critical governmental functions.

       118.    First, excluding undocumented immigrants from the apportionment count will

likely cause several States to lose one or more Representatives in Congress, directly harming

those Plaintiff States, as well as those Plaintiff counties and cities within affected States, by

diluting their political power and undermining their interest in fair congressional representation.

       119.    For example, large numbers of undocumented immigrants reside in California,

Texas, New York, New Jersey, and Illinois.15 Defendants’ decision to exclude undocumented

immigrants from the apportionment count is likely to directly reduce representation for those

jurisdictions in Congress, injuring the representational interests of Plaintiffs the State of New

York, State of New Jersey, State of Illinois, City of Chicago, City of New York, City and County

of San Francisco, Cameron County, El Paso County, Hidalgo County, and Monterey County.




15
  Pew Research Center, November 27, 2018, U.S. Unauthorized Immigrant Total Dips to Lowest
Level in a Decade, https://www.pewresearch.org/hispanic/wp-
content/uploads/sites/5/2019/03/Pew-Research-Center_2018-11-27_U-S-Unauthorized-
Immigrants-Total-Dips_Updated-2019-06-25.pdf.

                                                  31
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 32 of 54




Other Plaintiffs may also suffer direct representational harms if undocumented individuals are

excluded from the apportionment count.

        120.    The Memorandum itself acknowledges and intends these harms. See 85 Fed. Reg.

at 44,680 (recognizing that excluding undocumented immigrants will “result in the allocation” of

fewer congressional seats “than would otherwise be allocated” to some states).

        121.    The loss of a congressional seat will also cause the affected Plaintiff States,

counties, and cities to lose one or more votes in the Electoral College, impairing their ability to

elect the President and Vice President and harming their political power.

        122.    Second, excluding undocumented immigrants from the apportionment base will

harm Plaintiffs’ representational interests by directly impairing Plaintiffs’ ability to draw

accurate districting lines for congressional, state, or local legislative districts.

        123.    To comply with the Fourteenth Amendment’s one-person, one-vote requirement,

States must use total population as the population base for congressional redistricting. Wesberry

v. Sanders, 376 U.S. 1, 18 (1964) (describing “our Constitution's plain objective of making equal

representation for equal numbers of people the fundamental goal for the House of

Representatives”); see Evenwel, 136 S. Ct. at 1129. Defendants’ decision to exclude

undocumented immigrants from the apportionment base will undermine Plaintiff States’ ability

to comply with this Constitutional mandate.

        124.    Certain Plaintiffs are required by state constitutional or statutory provisions to use

the total population count from the decennial census as the basis for redistricting within their

jurisdictions. New York state law provides, for example, that “each federal census taken

decennially . . . shall be controlling as to the number of inhabitants in the state or any part thereof

for the purposes of the apportionment of members of assembly and readjustment or alteration of



                                                   32
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 33 of 54




senate and assembly districts.” N.Y. Const. art. III, § 4(a); see also id. §§ 3-5, 5-a. Many of the

other Plaintiffs have comparable laws.16

       125.    Third, excluding undocumented immigrants from the apportionment base will

deprive Plaintiffs of critical federal funding and inflict substantial financial harms on Plaintiffs.

       126.    Political science literature establishes that States that lose seats in Congress

typically see a decrease in their share of federal outlays in subsequent years due to the reduction

in their voting power in Congress. See, e.g., Roy Elis, Neil Malhotra, & Marc Meredith,

Apportionment Cycles as Natural Experiments, Political Analysis 358-76 (2009). Those

Plaintiffs likely to lose representation in Congress therefore also stand to lose critical federal

resources as a result.

       127.    All Plaintiffs will further suffer financial harm because Defendants’ decision to

exclude undocumented immigrants from the apportionment base will deter participation in the

ongoing decennial census, undermining the Census Bureau’s efforts to count immigrants and

their families, and depriving Plaintiffs of their fair share of census-derived federal funds.

       128.    Plaintiffs are home to some of the hardest-to-count communities in the nation,

including significant populations of authorized and undocumented immigrants.17 Many of these

immigrants live in mixed-status families, with U.S. citizen children, siblings, or spouses. These


16
   See, e.g., Chicago Municipal code § 2-8-300; D.C. Code § 1-1011.01; Mass. Const. Amend.
art. CI, §§ 1, 2, arts. CIX, CXVII, CXIX; Nev. Const. art. IV, § 5, art. XV, § 13; Tex. Const. art.
3, § 26; Va. Code Ann. § 30-265; Vt. Const. Ch. II, §§ 13, 18, 73; Vt. Stat. tit. 17, § 1902; Wash.
Const. art. II, § 43; Wash. Rev. Code §§ 29A.76.010, 44.05.090.
17
  Jeffrey S. Passel & D’Vera Cohn, U.S. Unauthorized Immigrant Total Dips to Lowest Level in
a Decade, Pew Research Center (Nov. 27, 2018), https://www.pewresearch.org/hispanic/wp-
content/uploads/sites/5/2019/03/Pew-Research-Center_2018-11-27_U-S-Unauthorized-
Immigrants-Total-Dips_Updated-2019-06-25.pdf.




                                                  33
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 34 of 54




households are already less likely to respond to the census questionnaire; this Administration’s

ongoing efforts to target immigrants—including Defendants’ failed efforts to add a citizenship

question to the decennial census—have engendered substantial fear within these communities.18

        129.    The COVID-19 pandemic has further hampered efforts to ensure that all people—

including hard-to-count populations—are counted. For example, the census relies upon non-

response follow up operations (NRFU) to contact potential respondents and increase the census

response rate. But NRFU operations were suspended and delayed during the pandemic, and the

Government Accountability Office has raised concerns that even when resumed, these efforts

will be less effective in light of the virus.19

        130.    Defendants’ decision to exclude undocumented immigrants from the

apportionment base was announced just weeks before Census Bureau enumerators were finally

scheduled to go into the field to encourage households to respond to the census,20 creating

confusion and further increasing the risk of an undercount.




18
  See, e.g., Alexandra Schmidt, Citizenship question is gone. Michigan immigrants still distrust
the Census, (Mar. 2, 2020), https://www.bridgemi.com/michigan-government/citizenship-
question-gone-michigan-immigrants-still-distrust-census (noting ongoing “fear among
immigrants about what the government will do with information collected in the count”).
19
  See U.S. Government Accountability Office, 2020 Census: COVID-19 Presents Delays and
Risks to Census Count https://www.gao.gov/products/GAO-20-551R#summary.
20
   U.S. Census Bureau, 2020 Census Operational Adjustments Due to COVID-19,
https://2020census.gov/en/news-events/operational-adjustments-covid-19.html (last visited July
24, 2020).

                                                  34
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 35 of 54




       131.     Moreover, Defendants’ decision on or about July 30 to drastically curtail NRFU

operations further jeopardizes the Bureau’s ability to enumerate hard-to-count populations,

including immigrants. Field data collection and self-response operations are now set to conclude

by September 30, 2020, rather than October 31, 2020. The Bureau had previously requested an

extension of the October deadline in order to complete the enumeration in light of the pandemic;

instead the Bureau has been directed to substantially abbreviate their operations.21 Accordingly,

limited time remains to ensure that hard-to-count populations respond to the census.

       132.     Against this backdrop, the announcement of Defendants’ decision was intended to

promote fear and deter participation in the census by immigrants and their families, including

through the President’s remarks that he “will not stand” for efforts to “conceal the number” of

immigrants.22

       133.     The Census Bureau has repeatedly emphasized that “[e]veryone counts,” citizens

and noncitizens alike.23 But Defendants’ decision and actions to exclude undocumented


21
  See Hansi Lo Wang, Census Door Knocking Cut A Month Short Amid Pressure To Finish
Count, Nat’l Pub. Radio (July 30, 2020, 12:29
PM), https://www.npr.org/2020/07/30/896656747/when-does-census-counting-end-bureau-
sends-alarming-mixed-signals; see also See 2020 Census Operational Adjustments Due to
COVID-19, U.S. Census Bureau, https://2020census.gov/en/news-events/operational-
adjustments-covid-19.html (last visited on July 31, 2020); Albert E. Fontenot, Jr., Adjustment of
2020 Census Operations in Response to COVID-19, U.S. Census Bureau (May 18,
2020), https://www2.census.gov/programs-surveys/decennial/2020/program-management/memo-
series/2020-memo-2020_08.pdf.

22
  President Donald Trump, Statement from the President Regarding Apportionment (July 21,
2020), https://www.whitehouse.gov/briefings-statements/statement-president-regarding-
apportionment/.
23
  See, e.g., Census Bureau, Setting the Record Straight, https://2020census.gov/en/news-
events/rumors.html.




                                               35
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 36 of 54




immigrants from the apportionment base do the opposite. Excluding undocumented immigrants

from the apportionment count communicates to immigrants that their census responses are less

valuable and less important than those of citizens.

       134.    As John Thompson, a former Director of the Census Bureau, testified to

Congress, the Presidential Memorandum “has a high potential to reduce the likelihood of census

participation in hard to count populations, including non-citizens and immigrants.” The

Presidential Memorandum “will increase the fears of many in the hard to count community that

their data will not be safe,” likely resulting in “increased nonparticipation and increased

undercounts of these populations.”24

       135.    Many federal programs rely on the population figures collected in the decennial

census to distribute federal funds among states and local governments. At least 320 federal

domestic financial assistance programs rely on census data to allocate money; in fiscal year

2016, these programs “allocated about $900 billion using census-derived data.” New York, 351

F. Supp. 3d at 596. These programs support essential services for Plaintiffs, including

healthcare, public education, social services, and infrastructure development. The reduction in

census participation caused by Defendants’ announcement that they will exclude undocumented

immigrants from the apportionment base will harm Plaintiffs by depriving them of their statutory

fair share of federal funding and removing crucial resources for important government services.

       136.    Finally, by deterring immigrants and their families from responding to the

decennial census, Defendants’ decision to exclude undocumented immigrations from the



24
  Counting Every Person: Safeguarding the 2020 Census Against the Trump Administration’s
Unconstitutional Attacks: Hearing Before the H. Comm. on Oversight & Reform, 116th Cong. 8
(2020) (statement of Rep. Carolyn B. Maloney, Chairwoman, H. Comm. on Oversight &
Reform).

                                                 36
         Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 37 of 54




apportionment base will degrade the quality of census data. As census self-response rates

decline, the quality of the data—including information relating to population subgroups and their

characteristics—worsens. But Plaintiffs “rely on accurate data to perform essential

governmental functions,” including to draw school zones, deploy health care resources, and

make infrastructure decisions. Id. at 600. Defendants’ decision will therefore undermine

Plaintiffs’ interests in using accurate census data to perform critical governmental functions.

VI.     Defendants have not identified any reliable method to accurately enumerate the
        population of undocumented immigrants.

        137.    Defendants cannot reliably exclude undocumented immigrants from the

apportionment count. Just months ago, the Federal Government represented in separate litigation

that there is a “lack of accurate estimates of the resident undocumented population” on a state-

by-state basis.25

        138.    Although a previous executive order suggests that the Census Bureau may rely on

administrative records to identify noncitizens, see 84 Fed. Reg. at 33,821, many noncitizens are

lawfully present; and administrative records cannot provide sufficiently reliable or accurate

information about whether noncitizens are undocumented, particularly for actual enumeration

and apportionment purposes. Indeed, administrative records are “weak in their coverage of

undocumented aliens because programs typically require documentation that many




25
  Decl. of Census Bureau Senior Advisor Enrique Lamas, Defs.’ Supp. Rule 26(a)(1)
Disclosures and Rule 26(a)(2)(C) Disclosures, Alabama v. Dep’t of Commerce, No. 2:18-cv-
00772-RDP (N.D. Ala. Mar. 13, 2020).




                                                37
            Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 38 of 54




undocumented aliens do not have.”26 The limited administrative records available with respect

to undocumented immigrants are incomplete, outdated, and often inaccurate.

           139.   For example, the Department of Homeland Security (DHS) recently

acknowledged that determining immigration status from their records is “challenging,” given the

“the decentralized nature of admission and immigration information, as well as the lack of a

nationwide departure control system.”27 DHS has acknowledged that time lags between

collecting and reporting data mean that “data accuracy issues may arise.”28 Even when used in

combination, existing administrative records are inadequate to ascertain reliably whether

individuals are undocumented.

           140.   Although the federal government has already suggested that they may resort to

“statistical modeling” to estimate the undocumented population in furtherance of the Presidential

Memorandum, the Census Bureau has not yet “formulated a methodology,”29 and Defendants

have not articulated how such statistical modeling will comport with their constitutional

obligation to conduct an “actual Enumeration.” U.S. Const. art. 1, § 2, cl. 3.

           141.   Despite Defendants’ failure to identify any reliable method to accurately

enumerate the population of undocumented immigrants, Defendants have already decided to

report that population to the President and to exclude that population from the tabulation of total



26
 John L. Czajka, Can Administrative Records Be Used to Reduce Nonresponse Bias?, 645
Annals Am. Acad. Pol. & Social Sci. 171, 175 (2013).
27
  Department of Homeland Security, Privacy Impact Assessment for the Department of
Homeland Security Immigration-Related Information Sharing with the U.S. Census Bureau, 2,
11 (Dec. 20, 2019), https://www.dhs.gov/sites/default/files/publications/privacy-pia-dhs079-
sharingwithcensus-december2019.pdf.
28
     Id. at 6.
29
   Hansi Lo Wang (@hansilowang), Twitter (July 22, 2020, 10:58 AM),
https://twitter.com/hansilowang/status/1285952274410409985.

                                                  38
           Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 39 of 54




population reported to Congress. Defendants’ commitment to proceeding on this course of

action without regard to the unreliability or inaccuracy of their underlying enumeration

demonstrates that they have prejudged the decision, violates their statutory obligations to report

total population, and confirms the irrational and arbitrary nature of their decision and actions to

exclude undocumented immigrants from the actual enumeration and apportionment base.

                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                         (U.S. Constitution article I, section 2, clause 3;
                             U.S. Constitution amend. XIV, sec. 2)

       142.     Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

       143.     The Constitution requires that “Representatives shall be apportioned among the

several States according to their respective numbers, counting the whole number of persons in

each State.” U.S. Const. amend. XIV, § 2; see id. art. I, § 2, cl. 3. The Constitution also requires

that the number of persons in each State that constitute the apportionment base “shall be

determined” according to an “actual Enumeration.” Id. art. I, § 2, cl. 3.

       144.     Undocumented immigrants are persons. Plyler, 457 U.S. at 210 (“Whatever his

status under the immigration laws, an alien is surely a ‘person’ in any ordinary sense of that

term.”).

       145.     Defendants’ decision to exclude undocumented immigrants from the

apportionment base for the purpose of reapportionment of Representatives following the 2020

Census, as well as any action they take to implement or further that decision, violates the

constitutional command to apportion Representatives “counting the whole number of persons in

each State.” U.S. Const. amend. XIV, § 2. Defendants’ decision further violates the


                                                  39
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 40 of 54




Constitution by apportioning Representatives following the 2020 Census based on information

other than the total numbers of persons in each State determined by the “actual Enumeration.”

       146.    Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                                SECOND CLAIM FOR RELIEF

                     (U.S. Constitution amend. V—Due Process Clause)

       147.    Plaintiff States incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

       148.    Under the equal protection component of the Due Process Clause of the Fifth

Amendment to the United States Constitution, the federal government cannot deny to any person

the equal protection of its laws. The Due Process Clause specifically prohibits the federal

government from discriminating against individuals on the basis of race, ethnicity, and national

origin. U.S. Const. amend. V.

       149.    Defendants’ decision to exclude undocumented immigrants from the

apportionment base is motivated by discriminatory animus toward Hispanics and immigrant

communities of color. This animus is reflected in Defendants’ repeated statements vilifying

these communities.

       150.    The highly unusual chronology of events, sharp departure from centuries of past

practice, articulation of a pretextual reason for Defendants’ now-enjoined efforts to demand

citizenship information on the decennial census questionnaire, and disproportionate burden of

Defendants’ decision on Hispanics and immigrant communities of color further indicate that

Defendants’ decision is motivated by unconstitutional discriminatory purpose.

       151.    By excluding undocumented immigrants from the apportionment base,

Defendants intend to reduce political power, influence, and funding resources among Hispanic

and immigrant communities as compared to non-Hispanic whites.

                                                 40
          Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 41 of 54




          152.   Defendants’ violation causes ongoing harm to Plaintiff States and their residents.

                                  THIRD CLAIM FOR RELIEF

                                    (U.S. Constitution amend. X)

        153.     Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

        154.     The Tenth Amendment prohibits the federal government from coercing states and

localities to legislate or promote policies that capitulate to federal interests.

        155.     Defendants’ decision to exclude undocumented immigrants from the

apportionment count punishes Plaintiffs for refusing to assist in the enforcement of federal

immigration law, in an attempt to coerce Plaintiffs to change their policies. 85 Fed. Reg. at

44,680.

        156.     The Tenth Amendment requires the federal government to respect the equal

sovereignty of the sovereign states.

        157.     Without adequate justification, Defendants’ decision to exclude undocumented

immigrants from the apportionment count impermissibly targets certain states for unfavorable

treatment because of their refusal to assist in the enforcement of federal immigration law. 85

Fed. Reg. at 44,680.

          158.   Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                                 FOURTH CLAIM FOR RELIEF

                          (Administrative Procedure Act, 5 U.S.C. § 706)

          159.   Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.




                                                   41
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 42 of 54




       160.     The Administrative Procedure Act provides that the Court “shall” “hold unlawful

and set aside” agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A).

       161.     Defendants’ decision to exclude undocumented immigrants from the

apportionment base, as well as any action they take to implement or further that decision, is

arbitrary and capricious because it is contrary to the evidence before the agency and fails to

consider important aspects of the problem, including that Defendants lack data reliably to

exclude undocumented immigrants from the apportionment base.

       162.     Defendants’ decision and any implementing actions they undertake are also not in

accordance with law because the Census Act requires the Secretary to tabulate and report to the

President a tabulation of “total population by States . . . as required for apportionment of

Representatives in Congress.” 13 U.S.C. § 141(b).

       163.     Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                                FIFTH CLAIM FOR RELIEF
              (Ultra Vires—Violation of Census Act, 2 U.S.C. § 2a; 13 U.S.C. § 141)

       164.     Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

       165.     The President’s Memorandum violates 2 U.S.C. § 2a and 13 U.S.C. § 141, which

together comprise a statutory scheme enacted by Congress to govern the decennial Census and

associated reapportionment of seats in the House of Representatives.

       166.     These provisions unambiguously require the President to use only a single source

of information for purposes of his or her statutorily required apportionment statement: the

decennial census’s count of total population by state.




                                                  42
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 43 of 54




       167.    The report the President must receive is required to state “[t]he tabulation of total

population by States under subsection (a) of this section,” with that subsection requiring the

“decennial census of population” as of April 1 of a census year. 13 U.S.C. § 141(a), (b). So the

report the President receives must be a report of “total population” based on census results.

       168.    The President’s apportionment report likewise must be based on the “whole

number of persons in each State . . . as ascertained under [the census],” 2 U.S.C. § 2a (emphasis

added), and contain an apportionment of representatives based on a mathematical method

“known as the method of equal proportions.”

       169.    Other than the exclusion for “Indians not taxed” (as also provided for in the

Fourteenth Amendment), there is no statutory basis for any other exclusion from the

apportionment base. Nor is there any basis to conclude these statutory commands leave any

room for exclusion from a State’s total population of any person based on alienage or

immigration status. Indeed, in the 150 years since the ratification of the Fourteenth Amendment,

neither Congress nor the Executive has ever done so. Each State’s total population has long been

understood to rely on a person’s usual residence. Franklin v. Massachusetts, 505 U.S. 788, 804-

05 (1992) (describing use of “usual residence,” “usual place of abode,” “inhabitant,” and “usual

resident” in the “first enumeration Act”) (citing Act of Mar. 1, 1790, § 5, 1 Stat. 103).

       170.    By requiring one or more Commerce Department reports to the President

estimating population to be used for apportionment purposes that is different from the

enumeration of total population determined in the Census, the Memorandum violates section

141.

       171.    Similarly, by stating that the President will transmit to Congress total population

figures for each State, and an apportionment of House seats, with an excluded population of



                                                 43
          Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 44 of 54




certain aliens, the Memorandum violates 2 U.S.C. § 2a because it unambiguously would rely on

data that is not the “whole number of persons in each State” as ascertained in the census and

would not compute an apportionment based on the “method of equal proportions” Congress

adopted.

          172.   The President is simply not free to take Congress’s assignment of an essentially

mathematical function—to perform, based on the method of equal proportions, an apportionment

based solely on the decennial census count of population—but exclude any category of

enumerated persons that the Constitution and the Congress have instructed be included.

          173.   The President’s Memorandum thus is ultra vires. See, e.g., Mountain States

Legal Foundation v. Bush, 306 F. 3d. 1132, 1136 (D.C. Cir. 2002); Chamber of Commerce of

United States v. Reich, 74 F.3d 1322, 1328 (D.C. Cir. 1996) (“When an executive acts ultra vires,

courts are normally available to reestablish the limits on his authority. . . . That the executive's

action here is essentially that of the President does not insulate the entire executive branch from

judicial review.”).

          174.   Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                                       PRAYER FOR RELIEF

          Wherefore, Plaintiffs respectfully request that this Court:

          1.     Declare that Defendants’ decision to exclude undocumented immigrants from the

apportionment base following the 2020 Census, as well as any action they take to implement or

further that decision, is unauthorized by and contrary to the Constitution and laws of the United

States;

          2.     Declare that Defendants’ decision to exclude undocumented immigrants from the

apportionment base following the 2020 Census is intentionally discriminatory in violation of the

equal protection component of the Due Process Clause of the Fifth Amendment;
                                                   44
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 45 of 54




       3.      Declare that Defendants’ decision and any implementing actions they take are

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law within the

meaning of 5 U.S.C. § 706(2)(A);

       4.      Enjoin Defendants and all those acting on their behalf from excluding

undocumented immigrants from the apportionment base following the 2020 Census, or taking

any action to implement or further such a policy;

       5.      Issue an order holding unlawful, vacating, and setting aside the decision to

exclude undocumented immigrants from the apportionment base, as well as any action taken to

implement or further that decision;

       6.      Issue a writ of mandamus compelling the Secretary of Commerce to tabulate and

report to the President the total population by States under 13 U.S.C § 141(b) based solely on the

total number of persons in each State, including undocumented immigrants, without providing

any information about the number of undocumented immigrants in each State.

       7.      Issue a writ of mandamus compelling the President to transmit to Congress

pursuant to 2 U.S.C. § 2a(a) a statement of the whole number of persons in each State, and the

number of Representatives to which each State would be entitled under an apportionment of the

then existing number of Representatives by the method known as the method of equal

proportions, based on the total number of residents of each state, including undocumented

immigrants.

       8.      Award Plaintiffs their reasonable fees, costs, and expenses, including attorneys’

fees; and

       9.      Grant such other and further relief as the Court deems just and proper.




                                                45
       Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 46 of 54




DATED: August 3, 2020                        Respectfully submitted,

                                             LETITIA JAMES
                                             Attorney General of the State of New York

                                             By: /s/Elena Goldstein
Steven C. Wu                                 Elena Goldstein
  Deputy Solicitor General                    Deputy Chief, Civil Rights Bureau
Judith N. Vale                               Matthew Colangelo
  Senior Assistant Solicitor General          Chief Counsel for Federal Initiatives
                                             Office of the New York State Attorney
Of Counsel                                   General
                                             28 Liberty Street
                                             New York, NY 10005
                                             Phone: (212) 416-6057
                                             Matthew.Colangelo@ag.ny.gov

                                             Attorneys for the State of New York

PHILIP J. WEISER                             WILLIAM TONG
Attorney General of the State of Colorado    Attorney General of Connecticut

By: /s/ Eric R. Olson                        By: /s/ Joshua Perry
Eric R. Olson,* Solicitor General            Joshua Perry
Office of the Attorney General               Special Counsel for Civil Rights
Colorado Department of Law                   Office of the Attorney General
1300 Broadway, 10th Floor                    165 Capitol Avenue
Denver, CO 80203                             Hartford, CT 06106
Phone: (720) 508-6548                        Phone: (860) 808-5020
eric.olson@coag.gov                          Joshua.Perry@ct.gov

Attorney for the State of Colorado           Attorney for the State of Connecticut




                                            46
       Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 47 of 54




KATHLEEN JENNINGS                           KARL A. RACINE
Attorney General of Delaware                Attorney General for the District of Columbia

By: /s/ Vanessa L. Kassab                   By: /s/ Kathleen Konopka
Christian Douglas Wright                    Kathleen Konopka
 Director of Impact Litigation                Deputy Attorney General
Vanessa L. Kassab                           Brendan B. Downes*
 Deputy Attorney General                    James Graham Lake*
Delaware Department of Justice                Assistant Attorneys General
820 N. French Street, 5th Floor             Public Advocacy Division
Wilmington, DE 19801                        Office of the Attorney General
Phone: (302) 577-8600                       441 4th Street NW
vanessa.kassab@delaware.gov                 Suite 600 South
                                            Washington, DC 20001
Attorneys for the State of Delaware         Phone: (202) 724-6610
                                            Fax: (202) 741-0444
                                            Kathleen.Konopka@dc.gov

                                            Attorneys for the District of Columbia

CLARE E. CONNORS                            KWAME RAOUL
Attorney General of the State of Hawai‘i    Attorney General of the State of Illinois

/s/ Nicholas M. McLean                      /s/ Jeffrey J. VanDam
Nicholas M. McLean                          Jeffrey J. VanDam, Public Interest Counsel
  Deputy Solicitor General                  Office of the Illinois Attorney General
Department of the Attorney General          100 W. Randolph Street
State of Hawai‘i                            Chicago, IL 60601
425 Queen Street                            Tel. (312) 814-3400
Honolulu, HI 96813                          Fax (312) 814-3212
(808) 586-1360                              jvandam@atg.state.il.us
nicholas.mclean@hawaii.gov
                                            Attorney for the State of Illinois
Attorney for the State of Hawai‘i




                                           47
       Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 48 of 54




AARON M. FREY                              BRIAN E. FROSH
Attorney General of the State of Maine     Attorney General of the State of Maryland

/s/ Susan P. Herman                        /s/ Andrea Trento
Susan P. Herman*                           Andrea Trento, Assistant Attorney General
Chief Deputy Attorney General              Civil Litigation Division
6 State House Station                      Maryland Office of the Attorney General
Augusta, ME 04333-0006                     200 St. Paul Place, 20th Floor
(207) 626-8814                             Baltimore, Maryland 21202
susan.herman@maine.gov                     Phone: (410) 576-6472
                                           atrento@oag.state.md.us

Attorney for Plaintiff State of Maine      Attorney for the State of Maryland

MAURA HEALEY                               DANA NESSEL
Attorney General of the Commonwealth of    Attorney General of the State of Michigan
Massachusetts

/s/ Ann E. Lynch                           /s/ Christina M. Grossi
Ann E. Lynch*                              Christina M. Grossi (P67482)
Miranda M. Cover*                          Assistant Attorney General
  Assistant Attorneys General              Michigan Department of Attorney General
Public Protection & Advocacy Bureau        525 W. Ottawa Street
Massachusetts Attorney General’s Office    Lansing, MI 48934
One Ashburton Place                        GrossiC@michigan.gov
Boston, MA 02108
Phone: (617) 727-2200                      Attorney for the State of Michigan
Fax: (617) 727-5762
ann.lynch@mass.gov
mercy.cover@mass.gov


Attorneys for the Commonwealth of
Massachusetts




                                          48
       Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 49 of 54




KEITH ELLISON                                   AARON D. FORD
Attorney General of the State of Minnesota      Attorney General of the State of Nevada

/s/ Jacob Campion                               By: /s/ Heidi Parry Stern
Jacob Campion,* Assistant Attorney General      Heidi Parry Stern, Solicitor General
Office of the Minnesota Attorney General        Office of the Nevada Attorney General
445 Minnesota Street, Suite 1100                555 E. Washington Ave., Ste. 3900
St. Paul, Minnesota 55101-2128                  Las Vegas, NV 89101
(tel) 651-757-1459                              (775) 684-1136
(fax) 651-282-5832                              HStern@ag.nv.gov
jacob.campion@ag.state.mn.us

Attorney for the State of Minnesota             Attorney for the State of Nevada




GURBIR S. GREWAL                                HECTOR BALDERAS
Attorney General of the State of New Jersey     Attorney General of New Mexico

By: /s/ Mayur P. Saxena                         By: /s/ Tania Maestas
Mayur P. Saxena, Assistant Attorney General     Tania Maestas
Marie Soueid, Deputy Attorney General           Chief Deputy Attorney General
Office of the Attorney General                  P.O. Drawer 1508
25 Market Street                                Santa Fe, New Mexico 87504-1508
Trenton, NJ 08625                               tmaestas@nmag.gov
Phone: (609) 376-2564
Marie.Soueid@law.njoag.gov                      Attorney for the State of New Mexico, by and
                                                through Attorney General Hector Balderas
Attorneys for the State of New Jersey

JOSHUA H. STEIN                                 ELLEN F. ROSENBLUM
Attorney General of the State of North          Attorney General of the State of Oregon
Carolina

By: /s/ Sripriya Narasimhan                    /s/ Brian de Haan
Sripriya Narasimhan*                           Brian de Haan, Assistant Attorney General
Deputy General Counsel                         Trial Attorney
North Carolina Department of Justice           Tel. (971) 673-1880
114 W. Edenton Street                          Fax (971) 673-5000
Raleigh, NC 27603                              brian.a.dehaan@doj.state.or.us
Tel. (919) 716-6421
SNarasimhan@ncdoj.gov                          Attorney for the State of Oregon

Attorney for the State of North Carolina



                                              49
       Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 50 of 54




JOSH SHAPIRO                                      PETER F. NERONHA
Attorney General of the Commonwealth of           Attorney General of the State of Rhode Island
Pennsylvania
                                                  /s/ Justin J. Sullivan
Michael J. Fischer                                Justin J. Sullivan*, Special Assistant Attorney
Chief Deputy Attorney General                     General
                                                  Office of the Rhode Island Attorney General
/s/ Aimee D. Thomson                              150 South Main St.
Aimee D. Thomson                                  Providence, RI 02903
Jacob B. Boyer                                    Phone: (401) 274-4400, ext. 2007
Deputy Attorneys General                          Fax: (401) 222-2995
1600 Arch Street, Suite 300                       jjsullivan@riag.ri.gov
Philadelphia, PA 19103
Tel. (267) 940-6696                               Attorneys for the State of Rhode Island
athomson@attorneygeneral.gov

Attorneys for the Commonwealth of
Pennsylvania

THOMAS J. DONOVAN, JR.                            MARK R. HERRING
Attorney General of the State of Vermont          Attorney General of the Commonwealth of
                                                  Virginia

/s/ Benjamin D. Battles                           /s/ Michelle S. Kallen
Benjamin D. Battles, Solicitor General            Michelle S. Kallen,* Deputy Solicitor General
Julio A. Thompson*                                202 North Ninth Street
  Assistant Attorney General, Civil Rights Unit   Richmond, VA 23219
Office of the Vermont Attorney General            Tel. (804) 786-7704
109 State Street                                  Fax (804) 371-0200
Montpelier, VT 05609                              MKallen@oag.state.va.us
Tel. (802) 828-5500
Fax (802) 828-3187                                Attorneys for the Commonwealth of Virginia
Benjamin.Battles@vermont.gov

Attorneys for the State of Vermont




                                             50
       Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 51 of 54




ROBERT W. FERGUSON                              JOSHUA L. KAUL
Attorney General of the State of Washington     Attorney General of the State of Wisconsin

/s/ Laura K. Clinton                            s/ Steven C. Kilpatrick
Laura K. Clinton*                               Steven C. Kilpatrick*
Assistant Attorney General                      Assistant Attorney General
Complex Litigation Division                     Wisconsin Department of Justice
800 Fifth Avenue, Suite 2000                    Post Office Box 7857
Seattle, WA 98104                               Madison, Wisconsin 53707-7857
LauraC5@atg.wa.gov                              Tel. (608) 266-1792
(206) 233-3383                                  Fax (608) 267-2223
                                                kilpatricksc@doj.state.wi.us
Peter Gonick, Deputy Solicitor General
Office of the Attorney General                  Attorney for State of Wisconsin
PO Box 40100
Olympia, WA 98504-0100
Tel. (360) 753-6245
peterg@atg.wa.gov

Attorneys for the State of Washington

MATTHEW JERZYK                                  MARK A. FLESSNER
City Solicitor for the City of Central Falls    Corporation Counsel of the City of Chicago

/s Matthew Jerzyk                               /s Stephen J. Kane
Matthew Jerzyk*                                  Stephen J. Kane,* Deputy Corporation Counsel
City Solicitor                                   Rebecca Hirsch,* Assistant Corporation Counse
City of Central Falls                            City of Chicago Law Department
580 Broad Street                                 121 North LaSalle Street, Room 600
Central Falls, RI 02863                          Chicago, IL 60602
Tel. (401) 727-7422                              Tel. (312) 744-8143
MJerzyk@CentralFallsRI.us                        Stephen.kane@@cityofchicago.org
                                                 Rebecca.hirsch2@cityofchicago.org




                                               51
       Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 52 of 54




ZACH KLEIN                                      JAMES E. JOHNSON
Columbus City Attorney                          Corporation Counsel of the City of New York

/s Richard N. Coglianese                        /s Aaron Bloom
Richard N. Coglianese,* Assistant City           Aaron Bloom
Attorney                                         Joseph Pepe
Lara N. Baker-Morrish,* Assistant City           Tonya Jenerette
Attorney                                         100 Church Street
77 North Front Street, 4th Floor                 New York, NY 10007
Columbus, Ohio 43215                             Tel. (212) 356-4055
 (tel) 614-645-7385                              abloom@law.nyc.gov
(fax) 614-645-6949
rncoglianese@columbus.gov
lnbaker-morrish@columbus.gov


MARCEL S. PRATT                                 OFFICE OF THE PHOENIX CITY
Solicitor of the City of Philadelphia           ATTORNEY
                                                Cris Meyer, City Attorney
/s Marcel S. Pratt
 Marcel S. Pratt,* City Solicitor               /s Patricia J. Boland
 Diana P. Cortes*                               Patricia J. Boland*
   Chair, Litigation Group                      Assistant Chief Counsel
 Eleanor N. Ewing,* Chief Deputy Solicitor      City of Phoenix Law Department
 Benjamin H. Field*                             200 West Washington, Suite 130
   Divisional Deputy City Solicitor             Phoenix, AZ 85003-1611
 Michael W. Pfautz, Assistant City Solicitor    Tel. (602) 262-6761
 City of Philadelphia Law Department            Patricia.Boland@phoenix.gov
 1515 Arch Street, 17th Floor
 Philadelphia, PA 19102
 Tel. (215) 683-5000
 Fax (215) 683-5299
 marcel.pratt@phila.gov




                                               52
       Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 53 of 54




YVONNE S. HILTON                                JEFFREY DANA
City Solicitor of the City of Pittsburgh        City Solicitor for the City of Providence

/s Emily C. McNally                             /s Jeffrey Dana
Emily C. McNally,* Assistant City Solicitor     Jeffrey Dana,* City Solicitor
Michael E. Kennedy, Associate City Solicitor    City of Providence
City of Pittsburgh Law Department               444 Westminster Street
414 Grant Street                                Providence, RI 02903
313 City-County Building                        401-680-5333
Pittsburgh, PA 15219                            JDana@providenceri.gov
Tel. (412)255-2613
Fax. (412)255-0711
emily.mcnally@pittsburghpa.gov


DENNIS J. HERRERA                               CITY OF SEATTLE
City Attorney for the City and County of San    City of Seattle City Attorney
Francisco
                                               /s Peter S. Holmes
/s Dennis J. Herrera                           Peter S. Holmes,* City Attorney
 Dennis J. Herrera,* City Attorney             Erica R. Franklin, Assistant City Attorney
 Jesse C. Smith, Chief Assistant City Attorney Ghazal Sharifi, Assistant City Attorney
 Ronald P. Flynn, Chief Deputy City Attorney 701 Fifth Avenue, Suite 2050
 Yvonne R. Meré                                Seattle, WA 98104-7097
   Chief of Complex and Affirmative Litigation Tel. (206) 684-8200
 Erin Kuka,* Deputy City Attorney              Fax (206) 684-4648
 Neha Gupta, Deputy City Attorney              Peter.Holmes@seattle.gov
 San Francisco City Attorney’s Office          Erica.Franklin@seattle.gov
 City Hall, Room 234                           Ghazal.Sharifi@seattle.gov
 1 Dr. Carlton B. Goodlett Place
 San Francisco, CA 94102
 Tel. (415) 554-4229
 Fax (415) 554-4715
 Erin.Kuka@sfcityatty.org




                                               53
        Case 1:20-cv-05770-JMF Document 34 Filed 08/03/20 Page 54 of 54




 ROLANDO L. RIOS                                JO ANNE BERNAL
 Special Counsel for Hidalgo and Cameron        El Paso County Attorney
 Counties
                                                /s Jo Anne Bernal
 /s Rolando Rios                                Jo Anne Bernal,* County Attorney
 Rolando Rios*                                  Ian Kaplan, Assistant County Attorney
 Special Counsel for Hidalgo and Cameron        El Paso County Attorney’s Office
 Counties                                       500 E. San Antonio, Room 503
 115 E. Travis, Suite 1645                      El Paso, TX 79901
 San Antonio, TX 78205                          Tel. (915) 546-2050
 (210) 222-2102                                 Joanne.bernal@epcounty.com
 rrios@rolandorioslaw.com                       Ian.kaplan@epcounty.com


 GARY W. KUC                                    LESLIE J. GIRARD
 County Solicitor of Howard County              Monterey County Counsel

 /s Gary W. Kuc                                 /s Leslie J. Girard
 Louis P. Ruzzi, Senior Assistant               Leslie J. Girard, County Counsel
 County Solicitor                               Susan K. Blitch, Assistant County Counsel
 Tsega Girma,* Senior Assistant                 William M. Litt, Deputy County Counsel
 County Solicitor                               Office of the County Counsel
 Office of Law                                  County of Monterey
 3450 Court House Drive                         168 West Alisal St., 3d Floor
 Ellicott City, Maryland 21043                  Salinas, CA 93901
 Tel. (410) 313-2104                            Tel. (831) 755-5045
 Fax (410) 313-3292                             Fax (831) 755-5283
 lruzzi@howardcountymd.gov                      GirardLJ@co.monterey.ca.us
 tgirma@howardcountymd.gov                      LittWM@co.monterey.ca.us


 UNITED STATES CONFERENCE OF
 MAYORS

 /s John Daniel Reaves
 John Daniel Reaves*
 General Counsel
 United Conference of Mayor
 1750 K Street, N.W., 11th Floor
 Washington, D.C. 20006
 Tel. (202) 285-7482
 jdreaves@usa.net


* Application for pro hac vice admission forthcoming



                                             54
